Citation Nr: 0701356	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  99-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from June 1941 to July 1945.  
He died in November 1998; the appellant is his surviving 
spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which the RO denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death and for dependency and 
indemnity compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318.  The appellant disagreed solely with the 
denial of DIC benefits under section 1318, and this appeal 
ensued.

In January 2001, the Board denied the claim.  That decision 
was vacated by a July 2001 Order of the United States Court 
of Appeals for Veterans Claims (Court).  The Court remanded 
the claim to the Board, which in turn remanded the claim to 
the RO in September 2003.  In June 2005, the Board again 
denied the claim, and the Court again vacated the Board's 
decision in October 2006.  The appeal is returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  By a rating decision issued in March 1998, the veteran 
was awarded service connection for degenerative disc disease 
of the lumbar spine with radiculopathy of the left sciatic 
nerve plexus, and a 60 percent evaluation was assigned, 
effective July 17, 1990, and service connection for fecal 
incontinence, evaluated as 30 percent disabling, was granted 
with the same effective date.  

2.  The veteran submitted claims for service connection for 
degenerative joint disease of the lumbar spine and for fecal 
incontinence on June 16, 1988. 
3.  The Court's October 2006 Order requires the Board to 
consider "hypothetical" entitlement to DIC, that is, 
whether an award of DIC may be based on the date of a benefit 
the veteran might have been awarded in his lifetime but did 
not seek.

4.  If the veteran had, during his lifetime, sought an award 
of TDIU, the criteria for TDIU would hypothetically have been 
met as of June 16, 1988, the date on which the veteran 
submitted claims for service connection for degenerative 
joint disease of the lumbar spine and for fecal incontinence, 
more than 10 years prior to the veteran's death.  


CONCLUSION OF LAW

The appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, on the basis of 
hypothetical entitlement, have been met.  38 U.S.C.A. 
§§ 1318, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22, 
20.1106 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The decision below is favorable to the appellant on this 
issue, so no further discussion of the VCAA is required.

Claim for DIC

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a).  If, as here, the veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to benefits, under 38 U.S.C.A. § 1318(a).  
Benefits are payable under 38 U.S.C.A. § 1318 to the 
surviving spouse of a veteran who was in receipt of, or 
entitled to receive, compensation at the time of death for 
service-connected disability(ies) rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-
connected disability(ies) must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death, or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service.  Id.  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22. 

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a)(2) 
in 1997, the Court found that a surviving spouse can attempt 
to demonstrate that the veteran "hypothetically" would have 
been entitled to a different decision on a service-connected 
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to Court decisions, VA amended 
38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. 
§ 1318, to restrict the award of DIC benefits to cases where 
the veteran, during his or her lifetime, had established a 
right to receive total service-connected disability 
compensation for the period of time required by 38 U.S.C.A. § 
1318, or would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  

The regulation, as amended, specifically prohibits 
"hypothetical entitlement" as an additional basis for 
establishing eligibility.  The regulatory changes no longer 
allow "hypothetical entitlement" as a legal basis for 
establishing benefits under 38 U.S.C.A. § 1318, no matter 
when the claim was filed.  Consistent with this legal 
principle, the Board declined to consider the theory of 
"hypothetical" entitlement in its prior decisions in this 
case.  However, in the October 2006 Joint Motion for Remand, 
the parties agreed that the theory of "hypothetical" 
entitlement would be applied in this case, and vacated and 
Remanded the appeal for such consideration.

Therefore, as required in the Court's October 2006 Order, the 
Board has considered whether there was any evidence in the 
veteran's file at the time of his death in November 1998 
which would support a finding that he would have been 
entitled to a total schedular evaluation for any service-
connected disability or that he would have been entitled to 
an award of total disability compensation based on individual 
unemployability due to service-connected disabilities (TDIU) 
during the 10 years prior to his death in November 1998.  

During the period of time when the legal theory of 
"hypothetical entitlement" to DIC was available as a basis 
for benefits, the Court held that consideration of whether 
the veteran was "hypothetically" entitled to a 100 percent 
disability rating for the required period of time could only 
be made for claims under which the veteran was hypothetically 
"entitled to receive" such benefits.  Marso v. West, 13 Vet. 
App. 260 (1999).  In this case, the analysis looks at TDIU, a 
benefit that the veteran did, in fact, indicate that he 
wanted to seek, until he was granted a total schedular 
evaluation, and the effective date that might hypothetically 
been assigned for such a benefit.  As such, this analysis 
falls within the parameters defined for "hypothetical 
entitlement," when that legal theory was available.  Marso, 
supra (citing Carpenter v. West, 11 Vet. App. 140 (1998) and 
Wingo v. West, 11 Vet. App. 307 (1998)).

Historically, proximate to his service discharge, the veteran 
was granted service connection for chorioretinitis, left eye, 
evaluated as 30 percent disabling, fracture, right ileum, 
noncompensable, and residuals of a left inguinal hernia, also 
noncompensable.  In a letter date-stamped as received by VA 
on June 16, 1988, the veteran sought an evaluation in excess 
of 30 percent for his service-connected left eye disability, 
and sought service connection for his "back nerves," and 
for a hemorrhoid operation that left him with weakness and 
loss of bowel control.  The veteran testified regarding these 
disorders at a June 1989 personal hearing.  

The veteran's claim for an increased evaluation for his 
service-connected eye disorder was granted in 1989, with a 
total schedular evaluation being assigned effective in June 
1989.  The veteran's claims for service connection for his 
"back nerves" and loss of bowel control were not granted 
initially, and the veteran appealed the denial to the Board.  
Following April 1994 and April 1995 Board Remands, service 
connection was granted for a scar, status post 
hemorrhoidectomy, evaluated as noncompensable, and for loss 
of bowel control as secondary to the service-connected 
hemorrhoidectomy, evaluated as 30 percent disabling.  In the 
February 1996 rating decision which awarded these grants of 
service connection, the RO assigned an effective date of July 
17, 1990, stating that this was the original date of claim.  
As noted above, the veteran initially submitted those claims 
in June 1988, not in 1990.

By a December 1996 Board decision, service connection was 
granted for radiculopathy of the left sciatic nerve plexus.  
When the RO implemented that decision, by a rating decision 
issued in March 1998, a 60 percent evaluation was assigned, 
effective in July 1990, for degenerative disc disease of the 
lumbar spine with radiculopathy of the left sciatic nerve 
plexus, to include loss of use of the left leg.  Again, as 
noted above, the veteran initially submitted the claim for 
service connection for "back nerves" in June 1988, not in 
1990.  

Thus, considering those dates only for the limited purpose of 
the appellant's hypothetical entitlement to DIC, the record 
establishes that June 14, 1988 could have been assigned as 
the effective date for those grants of service connection, 
since that was the date of initial submission of the claims.  
38 U.S.C.A. § 5110 provides that the effective date of an 
award based on an original claim or a claim for increase 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore."  Since the evidence establishes that the 
veteran's back disability and his loss of bowel control were 
present prior to the first VA examination conducted in 
connection to the June 1988 claim, the RO could have assigned 
that date for those grants of service connection.

The evidence further reflects that, if June 14, 1988 had been 
assigned as the effective date for the grants of service 
connection for the veteran's back disability and loss of 
bowel control, the evaluations in effect as of that date 
would have resulted in a total combined evaluation of 80 
percent, as calculated using the table at 38 C.F.R. § 4.25 (a 
30 percent evaluation for blindness of the left eye, a 60 
percent evaluation for degenerative disc disease of the 
lumbar spine with radiculopathy of the left sciatic nerve 
plexus, to include loss of use of the left leg, and a 30 
percent evaluation for loss of bowel control would combined 
under 38 C.F.R. § 4.25 as 60 + 30 = 72, and 72 + 30 = 80).  

If the veteran had sought TDIU as of June 14, 1988, once the 
final grant of service connection he sought on that date was 
implemented by the March 1998 rating decision, nearly 10 
years later, he certainly would have met the criteria for 
schedular consideration for TDIU.  Examining the evidence as 
to TDIU for the limited purpose of hypothetical entitlement 
only, a grant of TDIU as of June 16, 1988, would have been in 
order, since the combination of blindness in the left eye, 
loss of use of the left leg, and loss of bowel control would 
render the veteran unable to obtain gainful employment, 
considering his education, employment history and vocational 
attainment, and warrant an award of TDIU.  38 C.F.R. § 4.16, 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran did not seek an award of TDIU during his 
lifetime.  (Had he sought TDIU, the claim would, in fact, 
have been dismissed as moot, except as to the period prior to 
June 1989, since the veteran was already in receipt of an 
award of total schedular disability compensation, a greater 
benefit, from June 1989.)  However, consideration of the 
entire record for the limited purpose of consideration of 
"hypothetical" entitlement to DIC, that is, DIC based on a 
benefit that could have been granted if the veteran had 
sought such a benefit, does establish that the veteran was 
hypothetically entitled to an award of TDIU effective June 
16, 1988.  As June 16, 1988 was more than 10 years prior to 
the veteran's death in November 1998, under the theory of 
"hypothetical" entitlement, which the Court's Order 
requires the Board to apply in this case, the appellant is 
entitled to benefits under 38 U.S.C.A. § 1318.  The claim 
must be granted.  


ORDER

The appeal for benefits under 38 U.S.C.A. § 1318 is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


